Citation Nr: 1131791	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09 41-744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to June 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims for service connection for bilateral hearing loss and for residuals of a frostbite injury of the feet.  

The issue of service connection for the residuals of a frostbite injury of the hands has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the April 2009 notice of disagreement (NOD).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing) in April 2010. The transcript of the hearing has been associated with the claims file and has been reviewed.

This case previously reached the Board in June 2010.  At this time, the Board remanded the Veteran's claims for service connection for bilateral hearing loss and for the residuals of frostbite.  Subsequently, in a November 2010 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for bilateral hearing loss.  The grant of service connection was a complete grant of the benefits that had been sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal downstream issues).  As such the issue of service connection for bilateral hearing loss is no longer on appeal.  The issue of service connection for the residuals of frostbite of the feet has now been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  There is an approximate balance of favorable and unfavorable evidence of frostbite injuries during the Veteran's military service.  

2.  The Veteran has been diagnosed with bilateral peripheral neuropathy and peripheral arterial disease of the feet.

3.  The record contains competent medical evidence of a connection between the Veteran's current bilateral peripheral neuropathy and peripheral arterial disease of the feet and his frostbite injuries during his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral peripheral neuropathy and peripheral arterial disease of the feet were incurred as a result of his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  This includes any requirements for compliance with provisions of the June 2010 remand.


Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system and cardiovascular diseases).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Service connection by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of Frostbite of the Feet

The Veteran has alleged that he experiences the residuals of frostbite of the feet due to an incident of frostbite that occurred during his military service.  Specifically, the Veteran has alleged that he experienced frostbite during a refueling maneuver in the North Atlantic in November 1952, when his feet were immersed in cold water, which has caused him to experience ongoing symptoms.  See the Veteran's December 2008 claim, March 2009 statement, September 2009 VA Form 9, and the hearing transcript pges. 6-9.  The Board notes that the Veteran originally claimed that this incident occurred in November 1953; however, this date is after his discharge from active duty service and the Veteran's later statements indicated that this incident occurred in November 1952.  Given the length of time since the alleged injury, and the duty to extend the benefit of the doubt to the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, the Board concludes that the Veteran intended to indicate that the incident occurred during his active service in November 1952.

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  The Veteran has asserted that he has been experiencing discomfort due to the residuals of frostbite of the feet for about thirty years.  See the Veteran's March 2009 statement; see also the Veteran's August 2010 VA medical examination (indicating that symptoms began in the 1980s).  The Veteran is competent to report the onset of the particular symptoms described, although he is not competent to diagnose a medically complex disorder such as bilateral peripheral neuropathy and peripheral arterial disease of the feet.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1), (2).  However, his VA medical treatment records show that he complained of foot problems in November 2008.  Subsequently, the Veteran was provisionally diagnosed with bilateral peripheral neuropathy and peripheral arterial disease affecting his feet at the time of his August 2010 VA medical examination.  Subsequently this diagnosis was confirmed by a December 2010 electromyogram (EMG) study.  Therefore, there is clearly competent lay and medical evidence that the Veteran experiences a current bilateral foot disorder which may be considered for service connection.  

Regarding the Veteran's alleged experience of frostbite injuries during his military service (see the Veteran's December 2008 claim and the hearing transcript pges. 6-9), certain service treatment records (STRs) have been associated with the claims file, notably the Veteran's entrance and discharge examinations of August 1951 and June 1953.  The record also contains treatment records from the Veteran's service aboard the USS Sturtevant.  None of these records show any treatment for the injuries alleged; however, it is unclear if these records represent the complete medical records of the Veteran's active service.  

In June 2010, the Board remanded the Veteran's claim to request further search for the Veteran's complete military STRs and service personnel records (SPRs), in an attempt to corroborate the Veteran's story.  Unfortunately, the AOJ contacted the Veteran's service department, the National Personnel Records Center (NPRC), and the VA Records Management Center (RMC), but was unable to obtain any further records.  See the various 2010 letters and the November 2010 Memorandum.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  In particular, VA is required to obtain the appellant's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In this regard, the extensive efforts undertaken by the AOJ to obtain the Veteran's records reveals that further attempts to obtain the records would be futile.  

In such an instance, when STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Therefore, the Board notes the enhanced duties to the Veteran when service records are missing. 

As such, the evidence in favor of the Veteran's injuries is limited to the Veteran's own descriptions of his injuries.  The Veteran is competent to indicate experiencing the residuals of injuries due to cold during service.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also 38 C.F.R. § 3.159(a)(2).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, certain aspects of the Veteran's statements diminish their credibility.  First, the self-interested nature of the Veteran's current statements is a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, the Board also notes that the Veteran's first complaints of such a disorder occurred in November 2008, around the same time that he submitted his claim.  Furthermore, the Veteran's statements regarding self-treatment, without ever reporting his condition to a physician, and inability to provide evidence from anyone who can corroborate his claims also reduces to some extent the credibility of his description of his relevant history.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, the Board notes that the first evidence of treatment for the residuals of frostbite of the feet occurred in 2008, over 50 years after his active service ended.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not the lack of any relevant records, but the extraordinary length of time without any corroborating evidence that diminishes the credibility of the Veteran's statements.

However, certain other factors support the credibility of the Veteran's statements.  In this regard, the Veteran's description of his in-service frostbite injuries has remained remarkably consistent and he has provided a substantially detailed descriptions of the events, in particular at the time of his April 2010 Board hearing.  See Caluza, supra.  Therefore, with some evidence weighing in favor of the credibility of the Veteran's statements and some evidence weighing against the Veteran's statements, the Board concludes that the available evidence in this regard is in equipoise.  

In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran experienced in-service frostbite injuries is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has presented sufficient evidence to find that he experienced the in-service injuries alleged.  

Consequently, the determinative issue is whether the Veteran's disability is attributable to his military service, in particular to his in-service frostbite injuries.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, the record contains two favorable medical opinions.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

First, a VA medical treatment record from November 2008 indicates that the Veteran is currently experiencing the residuals of frostbite injuries to his feet.  However, this opinion appears to be based purely on the Veteran's own assertions and does not involve the application of medical expertise to the particulars of his claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

However, the Veteran was provided with a VA medical examination in August 2010, which involved a thorough examination of the Veteran and a review of the Veteran's lay and medical history.  At that time, subject to revision based on the results of an electromyography (EMG) test, the examiner concluded that the fact that the Veteran's symptoms began around 1980 supports a finding that the Veteran's current disorders of the feet are due to in-service frostbite injuries.  Subsequently, the Veteran was provided with the required testing, and the VA medical examiner concluded that the results of the testing confirmed the August 2010 opinion.  This opinion was provided based on the examiner's medical expertise, a thorough review of the credible evidence of record, and obtained from a physician with no direct interest in the outcome of the Veteran's claim.  Therefore, the Board concludes that the August 2010 VA medical examination and opinion provide probative evidence of a connection between the Veteran's military service and his currently diagnosed bilateral peripheral neuropathy and peripheral arterial disease of the feet.  See Nieves-Rodriguez; Stefl, supra.  

Therefore, the weight of the evidence as to the elements necessary for the Veteran's peripheral neuropathy and peripheral arterial disease is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, a finding in favor of service connection for peripheral neuropathy and peripheral arterial disease as the residuals of frostbite of the feet is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of his now service-connected peripheral neuropathy and peripheral arterial disease is not before the Board at this time.  Only when the AOJ rates the Veteran's diabetes mellitus will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for peripheral neuropathy and peripheral arterial disease as the residuals of frostbite of the feet is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


